department of the treasury internal_revenue_service washington d c date number release date uilc 860e 860g cc dom fs p si internal_revenue_service national_office field_service_advice memorandum for assistant regional_counsel midstates region cc msr from assistant chief_counsel field service cc dom fs subject noneconomic remic residual interests this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend a b c d e f g h i year year year dollar_figurea dollar_figureb s t issue dollar_figure dollar_figure whether b and c are liable for taxes associated with a noneconomic remic residual_interest conclusion whether b and c are liable for the taxes associated with a noneconomic remic residual_interest will depend on the facts and circumstances associated with the transfer of the interest facts a is a domestic_corporation b is a domestic_corporation wholly owned by a in year c a domestic_corporation was incorporated in year c was acquired by a on september year b and c formed d a domestic_partnership for the purpose of acquiring remic residual interests on september year d acquired five noneconomic remic residual interests from e d received inducement fees in the amount of dollar_figurea for the purchase of the five interests the amount of the inducement fees were insufficient to compensate d’s partners for the cost of taxes on the excess_inclusion income typically each remic transfer included a letter stating that d is not a disqualified_organization that it is aware of the income_tax incidents or ownership of a residual_interest that it expects the purchase will be economically profitable to it overall that it holds and will continue to hold a portfolio of investments that will generate economic_income and cash_flow and that it has historically paid its debts and filed all required tax returns the letter also states that d agrees that any subsequent transfers of the residual interests will be made only to a u_s_person who is not a disqualified_organization on september year f a foreign_corporation which conducts no business in the united_states and g a foreign_person formed h a domestic_partnership h’s business address is the same address as the business address of c and a during the years at issue h had no business activities other than its activities as a partner in d and had no independent place of business as part of a package engagement h’s tax returns were prepared by the same accounting firm that prepared d’s tax returns on october year h was admitted as a partner in d h contributed dollar_figureb in exchange for a s percent limited_partnership_interest c b and h agreed that as an inducement for h to join d h was to receive an acquisition fee in an amount equal to t percent of c and b’s share of the inducement fee distributed to them from d for residual interests acquired prior to h’s admission in addition h would pay to c and b a finder’s fee equal to t percent of any inducement fees d distributed to it for remic acquisitions made after h became a partner in d d was represented by an attorney in all of the remic transactions he was the primary contact for d’s partnership business in connection with bidding criteria trade decisions and documentation the inducement fees were paid to a_trust fund held by the firm for which the attorney worked the law firm retained one-third of the inducement fees for services rendered the remaining two-thirds was distributed out of the trust fund to c b and h in accordance with their agreement between october year and july year c and b formed nine more limited_partnerships for a period of time the parties followed the pattern of forming the partnership acquiring the remic interest and admitting h as a partner the remic acquisition was generally made within one to days before h was admitted as a partner subsequently the partnership was formed and h was admitted as a partner before the remic interest was acquired when i took over e the remic interests were acquired by d from i with respect to all remic acquisitions the amount of the inducement fees were insufficient to compensate d’s partners for the cost of taxes on the excess_inclusion income the internal_revenue_service issued notices of final_partnership_administrative_adjustment fpaa to d and the other nine limited_partnerships stating that d’s allocation of remic excess_inclusion income from noneconomic remic residual interests violated sec_1_860g-3 the fpaa also stated that the transfers_of_partnership_interests were preconceived shams with no economic_substance and that the partners acted in concert and may be treated as controlled by the same interests under sec_482 law and analysis a noneconomic remic residual_interest is a special type of residual equity_interest that is not allocated any actual cash in the transaction it ordinarily generates tax income in the early years followed by tax losses in the later years the tax income generated in the earlier years is referred to as excess_inclusion income and is intended to be taxed in all cases the tax losses generated in later years are deductible against other income resulting in a tax_benefit the holder of a residual_interest bears the tax burden of the timing difference between the production of the tax income and the production of the tax losses generally in the early years a holder of a noneconomic residual_interest will borrow the funds needed to pay the tax on the excess_inclusion income the funds will be repaid in later years through the tax savings generated by the deductible tax losses thus from the perspective of the holder the tax burden from the transaction is similar to undertaking a loan a holder will at a minimum want to be compensated for the cost of carrying the loan representing the taxes paid on the excess_inclusion income until it is repaid through tax savings generated by the losses this compensation is provided through an inducement fee which should reflect the holder’s cost of carrying the loan and the effective_tax_rate on the excess_inclusion income to avoid the tax due on the excess_inclusion income the holder of a residual_interest may transfer the interest to another person with the exception of tax exempt entities the remic provisions allow the transfer of residual interests to any person the remic regulations however anticipate that taxpayers may try to avoid the tax on excess_inclusion income by transferring a residual_interest to a foreign_person or to a person unwilling or unable to pay the tax in response the remic regulations under certain circumstances ignore such transfers specifically the transfer of a residual_interest to a foreign_person is disregarded for all federal tax purposes if the residual_interest has tax_avoidance potential sec_1_860g-3 a residual_interest has tax_avoidance potential unless at the time of transfer the transferor reasonably expects that for each excess_inclusion the remic will distribute to the foreign_person an amount that will equal at least percent of the excess_inclusion and that each such amount will be distributed at or after the time at which the excess_inclusion accrues and not later than the close of the calendar_year following the calendar_year of accrual sec_1_860g-3 the transfer of a noneconomic residual_interest to a domestic person is disregarded for all federal tax purposes if a significant purpose of the transfer was to enable the transferor to impede the assessment or collection of tax sec_1 860e- c a significant purpose to impede the assessment or collection of tax exists if the transferor at the time of the transfer either knew or should have known that the transferee would be unwilling or unable to pay taxes due on its share of the taxable_income of the remic sec_1_860e-1 a transferor is presumed not to have improper knowledge if the transferor conducted at the time of the transfer a reasonable investigation of the financial condition of the transferee and as a result of the investigation the transferor found that the transferee had historically paid its debts as they came due and found no significant evidence to indicate that the transferee will not continue to pay its debts as they come due in the future and the transferee represents to the transferor that it understands that as the holder of the noneconomic residual_interest the transferee may incur tax_liabilities in excess of any cash_flow generated by the interest and that the transferee intends to pay taxes associated with holding the residual_interest as they become due sec_1_860e-1 case development hazards and other considerations please call if you have any further questions by william c sabin jr senior technician reviewer passthroughs and special industries branch field service division
